Citation Nr: 0627489	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  03-17 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased initial evaluation for traumatic 
arthritis of the left hip.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from November 1943 until March 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The Board first considered this appeal in May 2005 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  



FINDINGS OF FACT

1.  The veteran's traumatic arthritis of the left hip is not 
manifested by flexion limited to 30 degrees or abduction 
limited to 10 degrees.  

2.  The veteran's traumatic arthritis of the left hip is not 
manifested with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joints with occasional 
incapacitating exacerbations.





CONCLUSION OF LAW

The criteria for a grant of an increased initial evaluation 
for traumatic arthritis of the left hip have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Codes 5010, 5251, 
5252 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of 
letters dated in August 2002 and July 2005.  

The July 2005 letter informed the veteran that the AMC was 
developing additional evidence for his appeal.  The AMC 
advised the veteran that they were working on his appeal for 
an increased initial rating for his left hip disability and 
that the veteran would be scheduled for another VA 
examination to evaluate the severity of his disability.  This 
letter contained two enclosures; one described VA's duties 
and the veteran's duties with respect to the claim and the 
other advised the veteran of what the evidence needed to show 
to substantiate a claim for an increased evaluation.  

Although adequate notice was provided in July 2005, the Board 
notes this was subsequent to the original RO review of the 
claim for an increased initial rating of arthritis of the 
left hip.  In the present case, the Board finds that any 
defect with respect to the timing of the notification was 
harmless error because the veteran was aware of the criteria 
needed to substantiate an increased rating evaluation claim 
prior to the July 2005 notification letter.  Specifically, 
the veteran was sent a letter describing what the evidence 
must show and explaining VA's duties in August 2002, albeit 
for a separate increased rating claim.  The August 2002 
letter advised the veteran of the evidence needed to 
substantiate a claim for an increased rating.  The veteran 
was informed he needed to submit evidence illustrating the 
service connected disability had increased in severity.  The 
RO explained that VA would make reasonable efforts to obtain 
relevant evidence to support the claim.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if an increased rating evaluation 
is awarded.  Although the RO did not advise the veteran of 
such information, because the claim for increased evaluation 
is being denied, no effective date will be assigned.  
Proceeding with the appeals presently does not therefore 
inure to the veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records, private 
medical records and lay statements are associated with the 
claims file.  In addition, the veteran has been afforded a 
Board hearing in connection with his claim.  The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide his claim.  In fact, the veteran advised VA in 
statements received in August 2002 that the only additional 
evidence he had was his increased pain and difficulty 
walking.  As such, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and that the case is ready for 
appellate review.



The Merits of the Claim

The RO granted service connection for traumatic arthritis of 
the left hip by a rating decision dated in April 2003 and 
assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010 and 5251.  The veteran has alleged the 
arthritis of the left hip warrants a higher disability 
rating.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Diagnostic Code 5010 for traumatic arthritis indicates the 
claim should be evaluated under Diagnostic Code 5003 for 
degenerative arthritis.  Diagnostic Code 5003 for 
degenerative arthritis mandates the disability be rated upon 
the limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  If the 
disability is noncompensable under the appropriate Diagnostic 
Code for the joint involved, a 10 percent rating will be for 
application for such major joint or group of minor joints 
affected by limitation of motion.  Id.  Limitation of motion 
needs to be objectively shown by findings such as swelling, 
muscle spasm, or painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent evaluation is warranted 
for x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups and a 20 percent evaluation 
is warranted with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joints with occasional 
incapacitating exacerbations.  Id. 

The applicable regulations for evaluating limitation of 
motion of the hip are 38 C.F.R. § 4.71a, Diagnostic Codes 
5251, 5252 and 5253.  A 10 percent rating may be assigned 
under Diagnostic Code 5251 when there is limitation of 
extension in the thigh to 5 degrees.  Higher evaluations are 
available under Diagnostic Codes 5252 and 5253.   Under 
Diagnostic Code 5252, a 20 percent evaluation is for 
assignment upon a showing of limitation of flexion of the 
thigh to 30 degrees.  A 30 percent evaluation is warranted 
for limitation of motion of flexion of the thigh to 20 
degrees and a 40 percent evaluation is for assignment for 
limitation of motion to 10 degrees.  

Under Diagnostic Code 5253, a 20 percent evaluation is 
warranted for limitation of abduction of the thigh with 
motion lost beyond 10 degrees.  The Board must also consider 
a veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion Diagnostic Codes.  38 C.F.R. 
§§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A private medical record dated in December 2000 noted 
complaints of chronic left hip pain for several years.  The 
veteran related sustaining a gunshot wound to the left hip 
during World War II.  He reported no post-injury problems and 
described left buttock pain which was worse with activity.  
No definite neurologic symptoms were described.  Clinical 
examination revealed no tenderness over the lumbosacral 
junction.  No swelling, erythema or masses were noted.  No 
tenderness over either sciatic notch was described.  The gait 
was described as slightly antalgic due to left knee pain.  
Forward flexion was recorded as to the ankles.  No muscle 
atrophy was seen.  There was no pain with range of motion of 
either hip.  An anterior-posterior x-ray of the pelvis 
revealed minimal degenerative joint disease of both hips with 
good joint space bilaterally.  The impression was arthralgia 
left hip with probable referred pain from the lumbar spine. 

The veteran underwent a VA examination in October 2002.  
During this examination the veteran reported serving in World 
War II and related that he received gunshot wounds while in 
service in Germany.  The examiner noted daily flare-ups of 
pain in the left hip and into the left knee.  The examiner 
indicated it was difficult to ascertain if the pain was due 
only to degenerative arthritis of the joints or if it was 
also related to the prior muscle and bone injury.  The 
examiner noted the pain increased with increased usage of the 
extremity such as walking long distances or lifting.  The 
examiner opined that flare-ups of the injury resulted in no 
additional limitation of motion.  The present symptoms were 
described as pain in the left hip which radiated down to the 
left knee upon walking up steps or walking for long 
distances.  The pain limited the level and duration of the 
veteran's activity but was described as not affecting usual 
daily activities.  Left hip flexion was measured to 120 
degrees.  Abduction was found to 30 degrees, and to 40 
degrees with pain.  Internal and external rotation were 
measured to 30 degrees or to 40 degrees with pain.  The 
diagnosis was gun shot wound right inguinal and left upper 
thigh with residuals and degenerative arthritis.  

A March 2003 addenda to the examination indicated the x-rays 
of the hips had been obtained.  The x-rays demonstrated some 
degenerative changes of the left hip with narrowed joint 
space.  The right hip was normal.  The examiner opined it was 
more likely than not that the degenerative arthritis changes 
in the left hip were related to the prior gun shot wound.  
The examiner further opined there was no objective 
abnormality in the right hip and therefore, it was less 
likely than not that there was any relationship of the right 
hip to the gun shot wound.

The veteran underwent another VA examination to assess the 
severity of his disability in September 2005.  The veteran 
rated his pain as 5 out of 10 on an ordinary day and 
associated the pain with moderately severe stiffness.  The 
veteran did not complain of a giving way sensation or 
fatigue.  The veteran reported taking Tylenol for the pain.  
The veteran stated that simple tasks, such as, standing and 
washing dishes, sweeping, and other household chores caused 
left hip pain.  He reported flare ups that he rated as 10 out 
of 10.  The veteran indicated he rested for a few minutes and 
learned to accommodate his activity level due to his pain.  
The veteran ambulated with a cane.  No surgery was performed 
and an orthopedic evaluation indicated the veteran was not a 
surgical candidate.  The veteran reported his standing 
tolerance as 10 minutes, walking was limited to 50 yards and 
frequent rest breaks were required for household chores.  

Clinical examination in September 2005 revealed flexion of 
the left hip to about 80 degrees and extension to 20 degrees.  
There was abduction to 30 degrees, adduction to 20 degrees, 
external rotation to 30 degrees and internal rotation to 25 
degrees.  The examiner noted that all motion was painful to 
the stated level.  Additional pain with repetitive use was 
noted but no other change was seen.  There was edema of the 
left hip.  No instability was noted.  Tenderness was present 
in the posterior hip, but not in the anterior or lateral 
aspects of the hip. There was no warmth.  The veteran guarded 
with movement.  The veteran's gait was described as antalgic 
with the use of a support cane and no other abnormalities.  
The concluding diagnosis was traumatic arthritis of the left 
hip.  The examiner noted the veteran's left hip does not 
exhibit any weakness with movement or excess fatigability or 
incoordination from the left hip arthritis.  Pain with flare-
ups was also described without change in the range of motion 
or other changes.  

Examining the above evidence in light of the laws and 
regulations, the Board finds that an increased initial 
evaluation for traumatic arthritis of the left hip is not 
warranted.  Evidence of record illustrates the veteran 
continues to have motion in his left hip greater than 30 
degrees of flexion.  The veteran's abduction was greater than 
10 degrees, indicating an increased evaluation is not 
warranted under Diagnostic Code 5253.  Furthermore, there is 
no competent medical evidence of incapacitating exacerbations 
necessary to merit a 20 percent evaluation under Diagnostic 
Code 5003.  

The veteran, through his representative, specifically argued 
that motion has been further limited by pain, weakness or 
fatigability.  The VA examiners in October 2002 and September 
2005 examined the extent to which pain, fatigability, 
swelling and weakness further limited the veteran's motion.  
The October 2002 examination noted the additional factors of 
pain and weakness resulted in an additional 10 degrees 
limitation in abduction and rotation of the left hip.  The 
September 2005 examiner noted additional pain and flare-ups 
but reported they did not affect the veteran's daily 
activities.  Even factoring in the additional limitation of 
motion based upon pain, the veteran's limitation of flexion 
of the thigh was greater than 30 degrees and the limitation 
of abduction was greater than 10 degrees.  Therefore, the 
Board finds the veteran's pain, fatigue, swelling and 
weakness have been considered in the current rating 
evaluation as is required by law.

As such, the preponderance of the evidence is against the 
veteran's claim for an increased initial evaluation for 
arthritis of the left hip.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral of this claim for assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An evaluation greater than 10 percent for traumatic arthritis 
of the left hip is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


